Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered March 17, 1993, convicting defendant, under indictment number 5108/90, after a jury trial, of two counts of attempted murder in the second degree, manslaughter in the second degree, two counts of assault in the first degree, and criminal possession of a weapon in the second and third degrees, and, under indictment numbers 2907/90 and 13959/89, upon his pleas of guilty, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him to consecutive terms of 8@/s to 25 years, 81/3 to 25 years, 5 to 15 years and 5 to 15 years, for the attempted murder, manslaughter and one of the assault convictions, respectively, concurrent to concurrent terms of 5 to 15 years, 5 to 15 years and 21/3 to 7 years, 3 to 9 years and 3 to 9 years, for the other assault, the two weapon possession and the two drug convictions, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to defendant, there was no reasonable view to support a finding of the tendered defense of justification. Therefore, the court properly declined to instruct such charge to the jury as to such defense (see, People v Watts, 57 NY2d 299, 301). We perceive no abuse of sentencing discretion. We have considered defendant’s remaining contention and find it to be unpreserved and without merit. Concur — Milonas, J. P., Rosenberger, Rubin, Kupferman and Tom, JJ.